Title: From George Washington to Timothy Pickering, 1 February 1776
From: Washington, George
To: Pickering, Timothy



Sir
Cambridge Feby 1st 1776

Your favour of yesterday I received, and am sorry to hear that the Quota of Militia which the Town of Salem was to furnish, by Resolve of the Honorable General Court can not be had.
The Generous tender of Services made by you Sir & the rest of the Volunteers, claims a return of my sincere thanks. Should I have an occasion to call upon them, I shall do It; At present I wish them to Continue at Salem & to hold themselves in readiness. I am Sir Your & their Hb. Servt

Go: Washington

